DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
21. A non-transition computer readable medium including program instructions which when executed by a processor are configured to: determine a set of broadcast data associated with a plurality of base station routers (BSRs) operating in a cellular network; determine, via inputting the set of broadcast data to a machine learning algorithm, anomalous broadcast data in the set of broadcast data; identify a BSR associated with the anomalous broadcast data as a rogue BSR (RBSR); Page 3 of 7 4824-2547-2253.1DOCKET NO.: 46850.24602PATENT Application No.: 16/817,930 Office Action Dated: September 23, 2021 correlate the identification of the RBSR with an event associated with a cellular attack in the cellular network; and determine that the cellular attack from the RBSR on the cellular network is active based on the correlation of the RBSR with the event.
25. A non-transition computer readable medium including program instructions which when executed by a processor are configured to: determine a set of broadcast data associated with a plurality of base station routers (BSRs) operating in a cellular network; insert broadcast data associated with a known rogue RBSR (RBSR) into the set of broadcast data; input the set of broadcast data to a machine learning algorithm; determine the machine learning algorithm similarly classifies the RBSR and the known RBSR; determine an event associated with a cellular attack is present in the cellular network; and Page 4 of 7 4824-2547-2253.1DOCKET NO.: 46850.24602PATENT Application No.: 16/817,930 Office Action Dated: September 23, 2021 determine the cellular attack from the RBSR on 
Allowable Subject Matter
2.	Claims 12-29 are allowed.
	Brigg et al. (US 20180351975) teaches a device observes base station signals and identifies those that are suspicious and those that are normal. The device avoids communication with the sources of suspicious signals. A rogue base station may be the source of suspicious signals. A system operated by a mobile network operator is a source of normal signals. A rogue operator and the mobile network operator have different goals and those differences are the basis of embodiments provided herein to detect the rogue base station. The observations are characterized by message rates, waveform accuracy, cell parameters, and synchronization levels.
Goldfarb (US 20180070228) teaches methods and systems for identifying one or more rogue devices within a wireless communication network over a particular geographic location. A rogue base station detection system receives air interface transmissions from base stations belonging to a wireless communication network, as well as from one or more rogue base stations that do not belong to the network and are used for monitoring (e.g., hacking or eavesdropping) communication terminals communicating in the network. The system typically searches for signaling channels and converts the RF signal into GSM/UMTS messages including overcoming the different encryption methods used. The system than analyzes the received transmissions so as to identify suspicious transmissions that may be transmitted by the rogue base stations.
The prior art of record fails to anticipate or render obvious the limitations of the claims.

The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “determining a set of broadcast data associated with a plurality of base station routers (BSRs) operating in the cellular network; inserting broadcast data associated with a known RB SR into the set of broadcast data; inputting the set of broadcast data to a machine learning algorithm; determining that the machine learning algorithm similarly classifies the RBSR and the known RBSR; determining that an event associated with a the cellular attack is present in the cellular network; and determining that the cellular attack from the RBSR on the cellular network is active based on the determining the event and the similar classification of the RBSR and the known RBSR by the machine learning algorithm.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641